Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 08/26/2021. 


Allowance

Claims (1-6, 19-21), (7-12) and (13-18) are allowable.


Reason for Allowance


The cited arts of record Priestas et al. US Patent Publication Application US 20190087395 Al (hereinafter Priestas) in Van de Kerkhof et al. US Patent Application Publication US 20200410157 Al (hereinafter Van) and further in view of Lee. US Patent Application Publication US 20200133964 Al (hereinafter Lee) teach extracting text from documents and generating template.
Claims (1-6, 19-21), (7-12) and (13-18) are allowable. Independent claims 1, 7 and 13 are allowable because the cited arts of record do not teach receiving plurality input documents that describe a project and applying an architecture pattern machine-learned model to a concatenated set of features for the set of input documents to determine a target architecture pattern for a project document associated with the project, wherein the target architecture pattern specifies a structure and organization of the project and then generating the project document. 
Priestas et al. US Patent Publication Application US 20190087395 Al (hereinafter Priestas) in Van de Kerkhof et al. US Patent Application Publication US 20200410157 Al (hereinafter Van) and further in view of Lee. US Patent Application Publication US 20200133964 Al (hereinafter Lee) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

receiving a set of two or more input documents, the set of input documents describing a project;
extracting a set of features associated with each input document;
applying, for each input document, a document type machine-learned model to the set of features associated with the input document to infer a document type of the input document;
applying an architecture pattern machine-learned model to a concatenated set of features for the set of input documents to determine a target architecture pattern for a project document associated with the project, wherein the target architecture pattern specifies a structure and organization of a project document including information from each of the set of input documents;

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144